Citation Nr: 1522774	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared and testified at a personal hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Veteran's record currently consists of a paper record and virtual records in VBMS and Virtual VA.  The Board has reviewed all available records.

The issue(s) of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he developed tinnitus as a result of his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for tinnitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Here, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board finds the Veteran's statements are credible.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, tinnitus.  However, the Board notes that the Veteran has testified his tinnitus began in service and has continued, uninterrupted, to the present.  As noted above, the Veteran is both competent and credible with regard to his account of experiencing tinnitus.

The Veteran was afforded a VA examination in June 2013.  The examiner opined that his tinnitus was not related to his military service.  Although the examiner noted there was a high correlation between bilateral hearing loss, tinnitus and noise exposure, the examiner found that "normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  Since the Veteran's hearing was normal at separation from service, it is less likely as not the reported tinnitus was from military noise exposure."  

Notably, the Veteran's service entrance examination was from 1966 and his separation examination was in 1968.  The standard for measuring auditory thresholds changed as of October 1967.  Since November 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Thus, the examiner's rationale is inadequate.

The 2013 examiner noted that the Veteran's hearing was normal at discharge, but did not address that his hearing at entrance was seemingly worse than his hearing at discharge.  Therefore, the examiner did not address if hearing improvement versus an error in auditory testing was more likely.  Lastly, the examiner only noted the Veteran's statements of ongoing tinnitus, but did not address his statements of tinnitus onset in service in providing the negative opinion. 

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered. 

The Veteran's DD 214 shows that his duty MOS was a Lineman (36C20).  The Duty MOS Noise Exposure Listing shows does not have a listing for a Lineman, pole lineman (as noted by the Veteran), or telephone lineman.  A Powerline Distribution Specialist has a high probability of hazardous noise exposure.  All of the communications MOS listings (including telecommunications operations) for enlisted men have a moderate probability of hazardous noise exposure.  The Veteran has testified that he worked participated in the Signal Corps in Germany for 18 months, which has a low probability of hazardous noise exposure.  He also testified that, as a private, he worked with artillery by watching the guns (including 105 Howitzers) fire, and picking up spent cartridges afterwards.  Given the above, VA concedes that the Veteran was exposed to hazardous noise in service.

The Veteran has testified that his tinnitus began in service, and described the circumstances of the onset of his tinnitus in service, including relating his tinnitus to his service after basic training.  He credibly testified of limited noise exposure post-service, as he worked for an art supply business for more than 50 years after service.  Based on his Duty MOS for his first period of service, his exposure to hazardous noise exposure is established. 

As tinnitus is a uniquely subjective disorder, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence suggests that the Veteran's tinnitus is related to his service and the criteria for a grant service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his bilateral hearing loss is a result of his service.  He testified that he had exposure to hazardous noise in service, and a review of the Duty MOS listing concludes that his likelihood of exposure to hazardous noise is moderate or high.  As such, VA concedes his exposure to hazardous noise in service.  This information was not provided to his 2013 VA examiner.

In June 2013 (although the examination report indicates it was January 2013), the Veteran was afforded a VA audio examination.  The audio examination determined that the Veteran had current bilateral hearing loss for VA purposes.  The examiner opined that the Veteran's hearing loss was not due to his service because the Veteran's hearing loss was normal at separation.

The Board notes that the Veteran's hearing changed from his entrance to his separation evaluations.  Additionally, the way that hearing thresholds were calculated changed from ASA standard to ISO standard during his period of service.   Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  As such, when the Veteran's 1966 hearing test is converted it is as follows:  His right ear hearing was 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  His left ear hearing was 5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  In 1968, his right ear hearing was 5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, -5 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 5 decibels at 4000 Hertz.  His left ear hearing was 5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, -5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.  As such, the records appear to show that his hearing improved during service.  On remand, the examiner should address the possibility of improvement v. the possibility of error.

As noted above, the VA concedes that the Veteran was exposed to hazardous noise in service.  However, the 2013 VA examiner was not informed that the VA conceded hazardous noise exposure in conjunction with the examination.  As hazardous noise exposure has been conceded, and the Board has converted the Veteran's in-service audio test results, a new VA examination opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 2013 VA audio examiner, if possible, for an addendum opinion.  After a review of the claims file, virtual record, and a copy of this REMAND, the examiner should answer the following inquiry: 

(a) Is it at least as likely as not (50/50 probability or greater ) that the Veteran's current bilateral hearing loss is due to his military service?

 (b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral hearing loss is due to, or aggravated (beyond the natural progression) by, his tinnitus?

The examiner should note that the VA concedes exposure to hazardous noise in service, as the Veteran's MOS had a high to moderate probability of exposure to hazardous noise. 

The examiner should note the Board's conversion of the Veteran's 1966 audio testing, and its relationship to his 1968 separation audio testing.  The examiner should comment on the changes in the various audio tests in service, to include whether it is probably his hearing loss decreased during service v. error in auditory testing.



The examiner must provide a detailed explanation for each opinion rendered.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


